Status under America Invents Act
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement of Election
Applicant’s election without traverse of Invention I – claims 1-10 in the response of October 24, 2022 is acknowledged.  Claims 11-20 directed to a non-elected invention are currently withdrawn from further consideration.

Objections to the Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).   The specification provides no apparent basis for the “non-transitory computing device readable medium” of claims 1-10.

Rejections based on 35 U.S.C. 112, first paragraph – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-10 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the originally filed papers with reasonable clarity to convey to ordinarily skilled artisan that applicants were in possession of the claimed invention as of the filing date of the application.
Claims 1-10 as amended in the October 24, 2022 response filed after the application filing are directed to a “non-transitory computing device readable medium storing instructions” that include instructions for receiving data, determining a movement path, and generating a shell appliance geometry.  Applicant’s originally filed written description generally describes the claimed instruction steps being executed in a “computer implemented method” (paragraph [0033]), but there appears to be no disclosure of any particular computer “readable medium storing instructions” or any computer memory device.  For examination purposes, the limitation is understood to be directed to a conventional computer data storage device (such as a memory card, cd or disk drive) having the recited instructions stored thereon.

Rejections based on 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a Judicial Exception without significantly more.  The claims recite an abstract idea including a mental process.  This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In determining patent subject matter eligibility under 35 U.S.C. 101 the U.S. Patent Office issued guidance on January 7, 2019 that was then updated in October 2019.  That guidance has since been incorporated into the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), particularly Sections 2103 through 2106.07(c).  The Step 1, Step 2A Prong One, Step 2A Prong Two, and Step 2B determinations set forth in the Patent Office guidance and MPEP are addressed below.
 
35 U.S.C. 101 – Step 1 – Determination as to whether claims are directed to a statutory category specified in 35 U.S.C. 101 (MPEP 2106.03) -   Claims 1-10 are each directed to a “non-transitory computing device readable medium storing instructions” that include instructions 
for receiving data, determining a movement path, and generating a shell appliance geometry.
While applicant’s written description generally describes the claimed instruction steps being executed in a “computer implemented method” (paragraph [0033]) there appears to be no disclosure of any particular computer “readable medium storing instructions” or any computer memory device.  For examination purposes, the limitation is understood to be directed to a conventional computer data storage device (such as a memory card, cd or disk drive) having the recited instructions stored thereon.  A conventional prior art computer data storage device falls within the statutory category of a “manufacture” (MPEP 2106.03).
 
35 U.S.C. 101 – Step 2A Prong One -  Determination as to whether the claims recite a Judicial Exception including an abstract idea, law of nature, or natural phenomenon (MPEP 2106.04).  Claims 1-10 are directed to the Judicial Exception (MPEP 2106.04) of an abstract idea (MPEP 2106.04(a)).  The claimed invention is directed to a mental process – concepts that are capable of being performed in the human mind – including observations, evaluations and judgements (MPEP 2106.04(a)(2)).    More particularly, with respect to claim 1, the “receiving” a bracketed tooth’s first position data and second position data may be performed mentally (e.g. an orthodontist views a patient’s mouth and obtains/determines the position of the patient’s teeth and desired positions of the patient’s teeth); the “determining a movement path geometry” step may all be performed mentally (e.g. an orthodontist mentally determines desired displacements for the patient’s teeth in order to position them in an aligned position); and the “generating a shell appliance geometry” step may be performed mentally (e.g. an orthodontist determines the shell appliance geometry based on the determined/desired movement path geometry and generates data/description of the shell geometry).  Dependent claims 2-10 do not provide for any additional steps beyond those in parent claim 1 that could not be performed mentally.    
Furthermore, the computer instructions are set forth in the claims with a high level of generality.  For example, there are no constraints on the accuracy of position data, the determined movement path geometry or generated shell appliance geometry.   Such broad high levels of generality further support the mental process determination.
Additionally, it is noted that orthodontists have long practiced their trade/art of moving and repositioning teeth into alignment – well before the advent of computer use in the medical and dental fields – and are most certainly capable of viewing a patient’s dentition, determining which teeth are out of alignment and the positions to which they must be moved in order for the desired alignment, and then determining the shape and geometry of orthodontic shell appliances necessary to accomplish the desired positioning of teeth . . . all without the use of a computer.    Hilliard (US 6,702,575), for example, is cited as evidence of such mental determinations by practitioners in the orthodontic field.  At column 8, lines 45+, the practitioner visually assesses a patient’s teeth, determines which teeth are out of alignment and mentally determines the most mechanically advantageous points to apply corrective forces; the practitioner then mentally determines how to modify the shape of a shell appliance to accomplish the desired teeth alignment . . . all without the use of a computer.
 
35 U.S.C. 101 – Step 2A Prong Two requires a determination as to whether the claims as a whole integrates the Judicial Exception into a Practical Application of that exception (MPEP 2106.04(d)).   Claims 1-10 require the computer instructions/steps (an abstract idea) be stored on a “non-transitory computing device readable medium.”   The inclusion of the computer readable medium amounts to an “additional element” beyond the abstract idea, however, there is no disclosure that the method steps/computer instructions improves the manner in which the readable medium operates (see MPEP 2106.04(d)(1)).  The claims do not go beyond generally linking the judicial exception to a computer environment.  The claims do not require that the method be implemented by a particular machine (see MPEP 2106.05(b)), nor do the claims require the method to particularly transform a particular article (see MPEP2106.05(c)).   The claims as whole fail to integrate the abstract idea (the “judicial exception”) into a practical application of that abstract idea.  Additionally, to the extent that one would determine the “receiving” data steps of claim 1 as something beyond a “mental process,” then such steps are interpreted as “insignificant extra-solution activity” (see MPEP 2106.05(g)(3)) and are insufficient as an “additional element” to integrate the judicial exception into a practical application.   The claims are directed solely to a digital virtual environment where data is input (“receive”) and then processed (“determine”, “generate”) – there are no additional elements integrating the judicial exception into a practical solution – the determinations are not used to operate a manufacturing device, the determinations are not used to improve the functioning of a computer, the determinations are not used to transform a particular article into a different state or thing – there is no meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment.  

35 U.S.C. 101 – Step 2B requires a determination as to whether the claims amount to Significantly More than the Judicial Exception (MPEP 2106.05).   As set forth above with respect to Step 2A Pong One the claimed steps/instructions are all capable of being performed mentally and represent nothing more than concepts related to performing observations, evaluations and judgements which fall within the judicial exception.  The computer readable medium of claims 1-10 require at most nothing more than a general purpose computer memory device.  There is no disclosure in the written description that the computer readable device is anything more than a generic component, nor is there any disclosure that the instructions stored on the memory device improves the manner in which the memory device operates.  The mere recitation in the claims of a generic conventional memory device that is intended to be used in a conventional manner to perform conventional computer functions that are well understood and routine does not amount to "significantly more" than the judicial exception.  The claims do not go beyond inputting (“receive”) and processing data (“determine”, “generate”) with a standard generic computer.  

 The analysis of data in a particular field and the stating those functions in general terms, without limiting them to technical means for performing the functions is an abstract idea and does not meet the requirements of 35 U.S.C. 101.  The claims do not require that the method be implemented by a particular machine and they do not require that the method particularly transform a particular article.  The claims set forth a process of analyzing information of a specific content and are not directed to any particularly asserted inventive
technology for performing those functions.  Nothing in the claims or specification requires anything more than a conventional prior art computer for analyzing numbers according to a mathematical algorithm.  The claimed system and method fall with the judicial exception to patent eligible subject matter of an abstract idea without significantly more.  See Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) for further guidance.



Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over 
claims 1-28 of U.S. Patent No. 9,022,781, and
claims 1-8 of U.S. Patent 10,624,718.
 Although the claims at issue are not identical, they are not patentably distinct from each other.  More particularly, patented claims of ‘781 sets forth the steps of identifying first and second positions of a bracketed tooth, determining a tooth movement geometry and fabricating an aligner having a determined geometry (note particularly claim 1 of ‘781) and the patented claims of ‘718 set forth an appliance where the geometry has been determined based on first and second positions of a bracketed tooth, a determined tooth movement path geometry and then a geometry with a plurality of teeth receiving cavities with a volume corresponding to geometric summation of volumes occupied by the bracketed tooth.  Merely setting forth the method steps of ‘781 and the steps necessary to construct the ‘718 appliance on a prior art computer readable memory would have been obvious to one of ordinary skill in the art and does not provide for a patentably distinct invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.


If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
(571) 272-4712